ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-122, recommending that ROLAND G. HARDY, JR., of PITMAN, who was admitted to the bar of this State in 1978, be disbarred for his unethical conduct in two client matters, including violations of RPC 1.5(a) (charging an unreasonable fee), RPC 1.5(b) (failure to memorialize the rate or basis of the fee), RPC 1.5(e) (dividing a fee between lawyers not in the same firm), RPC 1.8(a) (improper business transaction with a client), RPC 1.15(a) (safekeeping property), RPC 1.15(b) (failure to promptly deliver to the client or third person any funds or other property that the client or third person is entitled to receive), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and the principles of In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985) and In re Wilson, 81 N.J. 21 (1985);
And ROLAND G. HARDY, JR., having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ROLAND G. HARDY, JR., be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that ROLAND G. HARDY, JR., be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by ROLAND G. HARDY, JR., pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, *558for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that ROLAND G. HARDY, JR., comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.